699 So. 2d 849 (1997)
Samuel CALLOWAY, Petitioner,
v.
The STATE of Florida, Respondent.
No. 96-3485.
District Court of Appeal of Florida, Third District.
October 1, 1997.
Samuel Calloway, in proper person.
Robert A. Butterworth, Attorney General, and Mark Rosenblatt, Assistant Attorney General, for respondent.
Before JORGENSON, GERSTEN and GREEN, JJ.
PER CURIAM.
Defendant appeals from the denial of his Petition for Habeas Corpus. We dismiss this appeal. Defendant candidly admits in his motion that he was convicted in the seventeenth judicial circuit in 1993, and that he can no longer file a timely motion pursuant to Fla. R.Crim. P. 3.850 in that circuit. Defendant further admits that he filed his Petition for Habeas Corpus in Dade County in an attempt to avoid the limitations period imposed by rule 3.850. A petition for habeas corpus cannot be used to circumvent the two-year period for filing motions for postconviction relief. Scott v. Dugger, 604 So. 2d 465, 470 (Fla.1992); Leichtman v. Singletary, 674 So. 2d 889, 891-92 (Fla. 4th DCA 1996).
A more significant reason for our dismissal of this appeal, however, is that the trial court in Dade County was without jurisdiction *850 to entertain defendant's petition. "[A] circuit court has no jurisdiction to review the legality of a conviction in another circuit...." State v. Broom, 523 So. 2d 639, 641 (Fla. 2d DCA 1988).
Appeal dismissed.